Citation Nr: 1438322	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-38 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable rating for Dupuytren's contracture, post-traumatic, right fifth finger (right fifth finger disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1985 to January 2008.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board remanded this case in February 2013 and August 2013 for additional development.  The purposes of the remands have been met and this claim is now ready for consideration on the merits.


FINDING OF FACT

For the entire period under consideration, the Veteran's right fifth finger disability has manifested with painful and limited motion, and ankylosis of the proximal interphalangeal (PIP) joint.


CONCLUSION OF LAW

The criteria have been met for a 10 percent rating for the Veteran's right fifth finger disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5227 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA provides that VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of the evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and, (3) that he is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2013).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran received the requisite notice via letter mailed in July 2008, prior to the November 2008 rating decision that he appealed.  This claim for a higher initial rating for his right fifth finger disability arose in the context of him trying to first establish his underlying entitlement to service connection for this disability, which has been established.  VA does not have to provide additional VCAA notice concerning this "downstream" rating element of the claim because the initial intended purpose of the notice has been served, inasmuch as the claim for service connection has been substantiated and granted.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, the provisions of 38 U.S.C.A. § 7105(d)  require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved, and this occurred in this particular instance, in July 2010.  The Veteran was provided this required SOC, citing the statutes and regulations governing the rating of his disability and containing discussion of the reasons or bases for not assigning a higher initial rating for this disability.  He therefore has received all required notice concerning his downstream initial-rating claim.

Nevertheless, he was additionally given notice on the "downstream" issues of the manner in which the disability rating and effective date are assigned in the July 2008 letter, after which his claim was readjudicated in July 2008.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  He has not alleged any prejudicial deficiency in the notice, certainly none that is outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  See also 38 C.F.R. § 20.1102 (2013).

The VCAA also requires VA to assist in the development of a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  To that end, the Veteran's pertinent VA and private treatment records have been obtained, and there is no indication there are any other medical records he wants considered that have not been requested and obtained.

He was provided VA compensation examinations in September 2013, April 2012, and July 2010.  The resulting opinions are adequate for rating purposes, as they were based on a complete review of the records in his file and are fully supported by explanatory rationale, including especially in terms of indicating the severity of his right fifth finger disability in relation to the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, as the most recent examinations were provided pursuant to the Board's February and August 2013 remand directives, the Board finds there has been the required substantial compliance with the Board's requests.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Increased Rating

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  The percentage ratings in the Rating Schedule represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

The rating may be higher or lower for segments of the time under review on appeal, which is known as a "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The Veteran's right fifth finger disability is noncompensably rated under DC 5227, which provides for a noncompensable rating (0 percent) to be assigned for unfavorable or favorable ankylosis of the ring or little finger, which is the highest rating available under that code.  38 C.F.R. § 4.71a.  He argues that he is entitled to a 10 percent rating due to his pain, deformity of the fifth finger, functional loss, and because his fifth finger disability affects his ability to work, citing Deluca v. Brown, infra, as well as 38 C.F.R. §§ 4.40 and 4.45.  

When evaluating disabilities that cause limited motion, the rater must consider both the schedular criteria and any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40 and 4.45.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  However, an increased rating under 38 C.F.R. §§ 4.40 and 4.45 is not available in this case because the highest schedular evaluation based on limitation of motion is noncompensable.  See Johnston v. Brown, 10 Vet. App. 80 (1997). 
  
Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Accordingly, pursuant to 38 C.F.R. § 4.59, the Board finds that a 10 percent rating is warranted due to the Veteran's pain, as 10 percent is the minimal compensable rating available for the fifth finger, under DC 5156, which provides for a 10 percent rating to be assigned when the fifth finger is amputated at the proximal interphalangeal joint without metacarpal resection.  38 C.F.R. § 4.71a.  Pain was objectively noted during his September 2013 and April 2012 VA examinations, and he has also complained about it since initially filing the claim for service connection.  

The evidence does not show entitlement to an even higher rating during the period under consideration.  Under DC 5227, ankylosis is rated noncompensably.  The Board considered rating his disability under DC 5230, which pertains to limited motion of the fifth finger, but, as with DC 5227, any loss of motion is rated noncompensably.  

The Note to DC 5227 provides that evaluation as amputation should be considered, and also whether an additional evaluation is warranted for any resulting limitation of motion of other digits or interference with the overall function of the hand.  Under DC 5156, which pertains to amputation of the fifth finger, a 20 percent rating is available for amputation with metacarpal resection, but that has not occurred in this case.  Further, none of the VA examiners found that his loss of function of the right fifth finger approximates amputation.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The findings of the VA examinations also do not indicate that the Veteran's right fifth finger disability results in the limitation of motion of the other fingers.  Each of his VA examinations reveal normal range of motion in the four non-service connected right fingers. 

For these reasons, a 10 percent rating for a fracture deformity of the right fifth finger have been met.


Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate. 

There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the disability level and symptomatology, that is, painful motion.  He has indicated that his right fifth finger is painful, aches when he is using tools and utensils, and becomes painful with a change of weather.  In other words, the Veteran does not have symptomatology not already encompassed in the rating criteria and the assigned schedular rating is therefore adequate.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).   For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and, interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Further, there are no additional symptoms that have not been attributed to a specific service-connected condition.  The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  He is also service connected for cysts of the right kidney and splenic flexure syndrome, and there is no suggestion from the evidence that these disabilities, taken together, create a unique or exceptional symptom pattern that is not already contemplated by the schedular ratings applied to each individual disability.  Mittleider v. West, 11 Vet. App. 181 (1998).

Rice Considerations

While the Veteran was unemployed during some or all of the appeal period, he indicated during his April 2012 VA examination that this was by choice in that he was raising his daughters.  The most recent VA examination, in September 2013, does not clearly indicate whether the Veteran is employed, and if not, whether that is by choice or due to any of his service-connected disabilities.  The Veteran has not raised the claim for a total disabled rating for compensation based on individual unemployability (TDIU) and the Board finds that the claim is not reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).







ORDER

A 10 percent rating is granted for the Veteran's Dupuytren's contracture, post-traumatic, right fifth finger.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


